Citation Nr: 1512853	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of transient ischemic attack (also claimed as stress and stroke).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hair loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her August 2009 informal claim, the Veteran asserts that her transient ischemic attack (stroke and inability to handle stress), hair loss, and hypertension are related to her enlarged thyroid.  In light of an October 2014 rating decision granting service connection for her thyroid disorder, a new notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) should be sent to the Veteran describing the evidentiary requirements for service connection for hair loss, hypertension, and transient ischemic attack on a secondary basis.

The Veteran was provided a VA examination in October 2013.  While an opinion was rendered on direct service connection, the VA examiner did not provide any opinion regarding whether the Veteran's residuals of transient ischemic attack were caused by or aggravated by the Veteran's service-connected hyperthyroidism.  The issue must therefore be remanded to obtain an addendum opinion regarding the any relationship between the residuals of the transient ischemic attack and her service-connected hyperthyroidism.  

Additionally, as the nature and extent of the Veteran's current hypertension and hair loss disorder is unclear, the Board finds that she should be afforded a VA examination for these claims.
Furthermore, VA treatment records from November 2005 to June 2009 and since June 2009 have not been associated with the claims file and should be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)

Finally, the AOJ should attempt to obtain any additional evidence relating to treatment for transient ischemic attack, hypertension, and hair loss, including treatment for the Veteran's motor vehicle accident in 1974 and any residual head injury and numbness, treatment for blood clots and phlebitis in 1975, and any hospitalization records in June 2009 for residuals of transient ischemic attack and stress.

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter informing the Veteran of the evidentiary requirements for substantiating her claims for service connection for residuals of transient ischemic attack, hypertension, and hair loss on a secondary basis.

2.  Obtain all VA treatment records dated from November 2005 to June 2009 and from June 2009 to the present.  

3.  With any necessary assistance from the Veteran, obtain the following private medical records:

(a) treatment records related to the Veteran's motor vehicle accident in 1974;
(b) treatment records for a residual head injury, numbness, treatment for blood clots and phlebitis in 1975;
(c) any hospital and/or treatment records related to her transient ischemic attack and stress in June 2009; and 
(d) any other identified private treatment records that have not been previously associated with the record.  
4.  After the completion of items (1) - (3) above, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of her residuals of transient ischemic attack, hypertension, and hair loss.  The claims file should be reviewed in conjunction with such examination(s).  All necessary testing should be accomplished.  The examiner(s) should opine on the following: 

a) Residuals of Transient Ischemic Attack: 

1. Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of her transient ischemic attack had their onset in active service, or are otherwise related to service?  In so opining, the examiner should address the Veteran's service treatment records including multiple complaints of chest pain in January 1972, July 1972, November 1972, and June 1973, as well as the in-service diagnosis of costochondritis.

2. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of her transient ischemic attack are casually related to her service-connected hyperthyroidism?  

3. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of her transient ischemic attack are aggravated beyond the normal course of the condition by her service-connected hyperthyroidism? 
b) Hypertension: 

1. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in active service, is otherwise related to service, or manifested to a compensable degree within one year of separation from service?

2. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is causally related to her service-connected hyperthyroidism?  

3. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated beyond the normal course of the condition by her service-connected hyperthyroidism?  

c) Hair loss: 

1. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hair loss had its onset in active service, or is otherwise related to service?

2. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's hair loss is causally related to her service-connected hyperthyroidism?  

3. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's hair loss is aggravated beyond the normal course of the condition by her service-connected hyperthyroidism?  

A robust rationale should be provided for each opinion.  The examiner is advised that the Veteran is competent to report her symptoms and history and must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  Please note that the absence of evidence of treatment for transient ischemic attack, hypertension, and hair loss in the Veteran's service treatment records cannot, alone, serve as the basis for a negative opinion.

If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
5.  Then readjudicate the issues of entitlement to service connection for transient ischemic attack, hypertension, and hair loss, including as secondary to service-connected hyperthyroidism.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




